The points of decision and the record in this case are identical with the case of 8 Div. 124, Sam, Brown v. State,96 So. 726,1 appealed to this court from the Morgan county court, and decided by this court on June 5, 1923. On the authority of the decision in the Sam Brown v. State Case, the judgment appealed from in this case is reversed, and, as it affirmatively appears that the statute of limitations has intervened as to this *Page 677 
charge against the appellant, an order is here made discharging the defendant from further custody. Reversed and rendered.
1 Ante, p. 256.